Collins, J.
Action of ejectment. The facts being agreed on and submitted in the court below, judgment was ordered and entered for defendant city. On May 11, 1861, one Spafford and his wife — Spafford then being the owner of 80 acres of land in Hennepin county — deeded about three fourths of an acre in one corner thereof to school district No. 3. In the year 1887 the entire 80 acres became a part of the defendant city by act of the legislature, and by the same legislative enactment said school district ceased to exist, 'defendant succeeding it, and becoming the owner of all its property and property rights. The conveyance from Spafford and wife was in the ordinary form of a warranty deed, save that immediately following the description of the conveyed premises were these words: “This land is deeded for the purpose of erecting the district school house upon, and for holding the school of said district in, and, when abandoned for such purposes, to revert back to the parties of the first part;” and, following the covenant for quiet enjoyment, were the words, “for the purposes above stated.” A school house was erected by the district grantee immediately upon the execution of the deed, and a school was kept therein by the district until the passage of the act of the legislature before mentioned. The building was then permitted to get out of repair, but, upon learning that the plaintiffs were asserting title to the premises, about September 1, 1890, the defendant, by its board of education, caused the same to be repaired. No school was maintained in the building from the time of the legislative enactment until after the commencement of this action, when, on October 1, 1890, said board of education opened and kept a school therein for about seven months. From and since the year 1861 no taxes have been levied or'paid upon this property, presumably because, as school property, it was exempt from taxation *157under the statute. From the time of the passage of the law through which the defendant city acquired its title to the premises it has kept a policy of insurance upon the school building, and has been duly insured against loss in case of its destruction by fire.
(Opinion published 51 N. W. Rep. 907.)
The trial court found as a fact that the premises had not been abandoned for school purposes, and if, on the stipulation as to facts, this finding can be sustained, it will be unnecessary' for us to discuss the questions of law upon which the -counsel seem to have devoted much time and energy. If there has been no abandonment of the land for the purposes for which it was deeded, we need not consider the nature of the estate conveyed by Spafford and acquired by the school district, for that becomes wholly immaterial. Whatever the estate may have been, it has not been determined; and hence an action of ejectment cannot be maintained against defendant city, the lawful successor in interest of the grantee school district.
Abandonment, in law, is a question of intention, and, as applied to this case, is the surrender or relinquishment or disclaimer of property rights.
There were circumstances from which the trial court might have found an abandonment of the premises for school purposes, and there were other circumstances in evidence which justified and supported a finding the other way. Temporarily ceasing to use and occupy the building for a school would be competent evidence of a design to abandon and of abandonment; but the fallacy of appellants’ position on this appeal lies in assuming that a failure to use and occupy for a certain period of time conclusively established the design to abandon, as well as a complete abandonment.
Judgment affirmed.
Mitchell, J., absent, sick, took no part.